DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (DE 102010027357 A1), Machine translation into English provided by Applicant.
Regarding claim 1, Wall teaches an emitting unit (26, figure) that is installed on a vehicle and that emits display light;
A final mirror (32, figure) that reflects the display light emitted from the emitting unit toward a windshield provided in a front part of the vehicle in a vehicle longitudinal direction, and that reflects by the windshield the display light toward a side of an eye point assumed in advance (18, figure), and
A casing (22, figure) that stores the emitting unit in an internal storage space part, wherein

The casing includes an optical path opening part (paragraph 0028) that guides the display light from an inside of the storage space part to an outside of the storage space part, and
The vehicle display device further comprises:
An opening/closing driving unit (paragraph 0027) capable of moving the final mirror between a display position and a non-display position (paragraph 0028), the display position being a position where the final mirror is placed between the windshield and the eye point with respect to the vehicle longitudinal direction, faces the windshield, reflects the display light emitted from the emitting unit toward the windshield at a front side in the vehicle longitudinal direction, and reflects the display light toward the side of the eye point by the windshield (see 16, figure) and a non display position being a position where the final mirror closes the optical path opening part (paragraph 0028).
Regarding claim 2, Wall teaches a display position adjustment unit (paragraph 0027) capable of adjusting a display position of an image formed by the display light that has reflected toward the side of the eye point by the windshield, by adjusting a reflection angle of the display light that is reflected toward the windshield by the final mirror, by causing the final mirror to rotate around a rotation axis line along a vehicle width direction intersecting with the vehicle longitudinal direction (see axis of rotation of 44 shown to be into the plane of the page in figure).
Regarding claims 3 and 4, Wall teaches the final mirror is provided outside the storage space part (see 32, 22, figure), wherein the optical path opening part guides the display light directed toward the final mirror from the inside of the storage space part to the outside of the storage space part (see ray trace in figure).

Regarding claims 9-16, Wall teaches a meter unit (38, figure) that is placed between the windshield and the eye point with respect to the vehicle longitudinal direction, and that visibly displays vehicle information relating to the vehicle at the eye point (paragraph 0024 indicates that this is an instrument panel, which could display things like speed, rpm etc), wherein
The final mirror is placed between the windshield and the meter unit with respect to the vehicle longitudinal direction, and is provided on a surface at a front side of the meter unit in the vehicle longitudinal direction (see 32, 38, 24, figure).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable Kageyama et al. (US 2006/0203351 A1).
Regarding claim 1, Kageyama teaches an emitting unit (5, figure 7A) that is installed on a vehicle and that emits display light;
A final mirror (4, figure 7A) that reflects the display light emitted from the vehicle toward the windshield provided on a front part of the vehicle in the vehicle longitudinal direction, and that reflects by the windshield the display light toward a side of an eye point (IR, figure 7A), and
A casing (1, figure 7A) that stores the emitting unit in an internal storage space part, wherein
The casing includes an optical path opening part that guides the display light from an inside of the storage space part to an outside of the storage space part (at 1a is the opening that light passes through via reflection from 4), and 
The vehicle display device further comprises
An opening closing driving unit (6, figure 7B, paragraph 0044) capable of moving the final mirror between a display position and a non-display position (see figures 7A and 7B), the display position being a position wherein the final mirror reflects the display light to the windshield (see 4, figure 7A), and a non display position being a position where the final mirror closes the optical path opening part (see 4a, paragraph 0067).
Kageyama teaches the claimed invention except for specifying that the final mirror is between the eye point and the windshield in the longitudinal direction and reflects the display light forward toward the windshield in the longitudinal direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the final mirror between the eye point and the windshield in the longitudinal direction and reflect the display light forward toward the windshield in the longitudinal direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Examiner notes that such a 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kageyama to rearrange the display and final mirror so as to reflect the display light forward in order to better accommodate the display into different dashboards.
Regarding claim 2, Kageyama teaches a display position adjustment unit capable of adjusting a display position of an image formed by the display light that has reflected toward the side of the eye point by the windshield (paragraph 0050), by adjusting a reflection angle of the display light that is reflected toward the windshield by the final mirror (paragraph 0050), by causing the final mirror to rotate about a rotation axis line along a vehicle width direction intersecting with the vehicle longitudinal direction (see 6, figure 7B which will also be the axis of rotation).
Regarding claim 3 and 4, Kageyama teaches the final mirror is provided outside the storage space part (see 4C, figure 7B) wherein part of the final mirror is outside the storage space part), wherein
The optical path opening part guides the display light  directed toward the final mirror from the inside of the storage part to the outside of the storage space part (see ray trace in figure 7A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/835463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of this application, claim 1 of US 16/835463 contains all of the limitations including, the emitting unit, the final mirror, the casing, the arrangement of the final mirror with respect to the windshield, the optical path opening part, and the opening/closing driving unit that drives the 
Claim 2 of this application corresponds to claim 5 of US 16/835463.
Claim 3 of this application corresponds to limitations found in claim 1 of US 16/835463.
Claim 4 of this application corresponds to limitations found in claim 5 of US 16/835463.
Claim 5 of this application corresponds to limitations found in claim 3 of US 16/835463.
Claim 6 of this application corresponds to limitations found in claim 7 of US 16/835463.
Claim 7 of this application corresponds to limitations found in claim 3 of US 16/835463.
Claim 8 of this application corresponds to limitations found in claim 7 of US 16/835463.
Claim 9 of this application corresponds to limitations found in claim 2 of US 16/835463.
Claim 10 of this application corresponds to limitations found in claim 6 of US 16/835463.
Claim 11 of this application corresponds to limitations found in claim 2 of US 16/835463.
Claim 12 of this application corresponds to limitations found in claim 6 of US 16/835463.
Claim 13 of this application corresponds to limitations found in claim 4 of US 16/835463.
Claim 14 of this application corresponds to limitations found in claim 8 of US 16/835463.
Claim 15 of this application corresponds to limitations found in claim 4 of US 16/835463.
Claim 16 of this application corresponds to limitations found in claim 8 of US 16/835463.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/13/2021